Citation Nr: 0809128	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an extra-schedular disability rating higher 
than 40 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

A motion to advance this case on the docket was granted by 
the Board in November 2004.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  

In a December 2005 decision, the Board denied the claim of 
entitlement to an increased rating for the low back 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Court granted a joint motion of the 
parties, and remanded the matter to the Board for action 
consistent with the joint motion. 

In the joint motion, the parties limited the Board's review 
to consideration of whether the veteran was entitled to an 
extra-schedular rating for his low back disability.  As such, 
the parties did not disturb the Board's finding that the 
veteran was not entitled to a schedular rating in excess of 
40 percent.  

In August 2007, the Board made a specific finding that the 
veteran's low back disability picture presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, and concluded that referral to the Director of the 
Compensation and Pension Service (C. & P. Director) for 
consideration/assignment of an extra-schedular rating was 
warranted.  The Board remanded this issue for such referral.  
This case has since been returned to the Board for further 
appellate action.




FINDING OF FACT

The veteran's low back disability is manifested by chronic, 
unrelenting, low grade pain, aggravated by almost any 
activity other than lying down.


CONCLUSION OF LAW

Extra-schedular entitlement to a 50 percent disability rating 
for the service-connected low back disability has been 
demonstrated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected low back disability on an extra-schedular 
basis.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the issue before the Board is 
constrained to an extra-schedular evaluation of the veteran's 
low back disability.  The record reflects that the 
originating agency sent the veteran a notice letter in 
October 2007, which specifically addressed the circumscribed 
issue remaining on appeal.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in November 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  While the claim on appeal does stem from an 
increased rating claim, portions of the Court's holding in 
Vazquez-Flores relating to application of relevant Diagnostic 
Codes are no longer applicable, as the Board's decision on 
the schedular component of the increased rating claim has 
been affirmed by the Court.  

The remaining portions of the Court's holding provide that 
adequate VCAA notice in an increased rating claim must inform 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The notice letter must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, the Board finds that the October 2007 notice 
letter satisfies these elements.  The veteran was informed 
that his claim was being forwarded to the C. & P. Director, 
and that he should submit or identify evidence demonstrating 
the severity of his disability.  The notice letter also 
included examples of the types of evidence that might be 
relevant.  Moreover, in written argument to the Board and to 
the Court, the veteran, through his representative, has 
demonstrated actual knowledge of these elements.  Indeed, 
based on the participation of the veteran's representative in 
the preparation of the Joint Motion for Remand, it is 
presumed that the veteran is aware of the precise nature of 
the evidentiary development and adjudication required by that 
document.  Notably, that document did not identify any VCAA 
notice deficiency.  Accordingly, to the extent that there is 
any notice deficiency, there has been no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993)  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

The veteran and his son submitted written argument after the 
November 2007 supplemental statement of the case was issued.  
While the veteran did not specifically waive initial RO 
consideration of this evidence, he checked the box indicating 
that he wanted the case returned to the Board for appellate 
consideration as soon as possible.  The Board has reviewed 
these statements and finds that they essentially reiterate 
statements and sworn testimony previously made, and do not 
constitute additional pertinent evidence that would require a 
remand for initial RO consideration and readjudication.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
criteria for an extra-schedular award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321 (b)(1).  

Analysis

As noted in the Introduction, the Board remanded this case in 
August 2007 for referral to the C. & P. Director for 
consideration of an extra-schedular rating.  A decision was 
obtained in November 2007.  It was the conclusion of the C. & 
P. Director that, based on the findings on the examinations 
of the lumbar spine, the veteran's numerous nonservice-
connected disabilities, and the fact that he is still able to 
work, entitlement to an extra-schedular evaluation above the 
currently assigned 40 percent evaluation was not in order.  

After review of the evidence of record, the Board finds that 
a 50 percent disability rating is warranted for the veteran's 
low back disability.  This increased rating is due to factors 
which are extraneous to the rating schedule.  Most 
significant in the Board's determination are reports of VA 
examinations in August 2002, February 2003, July 2005, and 
September 2005, which note that the veteran complained of 
constant pain in his back.  In particular, the September 2005 
examiner noted that the veteran had chronic, unrelenting, low 
grade pain, aggravated by almost any activity other than 
lying down.  

Back pain that does not limit motion or that is not 
experienced in association with motion is not specifically 
compensable under the rating schedule.  Indeed, under the 
current version of the rating schedule, ratings are 
determined "[w]ith or without symptoms such as pain."  Of 
course the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.49 (2007) 
still apply; however, those provisions are inherently based 
on motion of the joints.  In this case, while limitation of 
motion is present, and is the basis for the 40 percent rating 
currently in effect, the evidence noted above indicates that 
motion of the spine is not the only limiting factor.  

According to the September 2005 examiner, the veteran 
experiences unrelenting, low grade pain irrespective of 
motion.  Even sitting still does not alleviate this pain.  
There are times when the veteran must lie down to obtain some 
measure of relief.  In the Board's view, this would clearly 
interfere with any type of employment situation in a manner 
that does not appear to be compensated by the rating 
schedule.  Accordingly, the Board finds that the evidence 
demonstrates marked interference with employment and supports 
an increased 50 percent rating for the veteran's low back 
disability.  

The Board further finds that a rating higher than 50 percent 
is not supported.  In so finding, the Board notes that while 
the rating schedule is not determinative in an extra-
schedular rating, the Board believes that it may properly be 
used as a guide in determining the appropriate disability 
level.  The Board notes that the 50 percent level under the 
rating schedule contemplates a situation where the entire 
thoracolumbar spine is fixed in an unfavorable position.  
While the veteran does not demonstrate such symptomatology, 
the Board finds that, due to the unrelenting nature of the 
veteran's pain, the overall impairment resulting from the 
veteran's symptoms would be most similar to this level.  
However, the next higher 100 percent level, under either the 
current or former version of the rating schedule,  
contemplates a disability picture in which the entire spine, 
including the cervical spine, is fixed in an unfavorable 
position.  The rating schedule clearly does not contemplate a 
situation where impairment of the lumbar or thoracolumbar 
spine alone would support a total disability rating.  Setting 
aside the fact that the veteran is not service connected for 
a cervical spine disability, the evidence simply does not 
demonstrate that the veteran's overall disability picture is 
of similar type and degree.   

Turning to the medical evidence, the September 2005 examiner 
opined that the veteran's low back condition would prohibit 
the veteran from working as a mechanic, but that the veteran 
could continue working at a desk.  While the veteran would be 
expected to experience pain while in a sitting position, the 
September 2005 examiner found that this was "low grade pain."  
Clearly, the veteran has been able to tolerate this level of 
pain for limited amounts of time, as demonstrated by his 
report that he still works in his repair shop (now owned by 
his son) on a daily basis, about 20 hours per week, doing 
paperwork and some deliveries.  

Moreover, the veteran clearly retains a good measure of 
function.  A private orthopedic examination in April 2004 
revealed that the veteran's gait was brisk and non antalgic.  
While flexion at the waist brought pain, extension and 
bilateral rotation did not seem to bother the veteran very 
much.  

In sum, the Board acknowledges that the veteran suffers 
impairment of his low back that is beyond the scope of the 
rating schedule, and which results in marked interference 
with his employment.  In light of these factors, the Board 
finds that a 50 percent rating is the most appropriate 
evaluation.

The Board acknowledges the veteran is seeking a total 
disability rating.  He testified that he was not physically 
able to manage his former business, and that the only reason 
he could work currently was because his son was now the 
owner.  However, the Board must also acknowledge that the 
veteran has numerous disabilities that are not service 
connected.  As noted by the C. & P. Director, the veteran is 
status post two myocardial infarctions, two angioplasties and 
coronary artery bypass surgery in 1999.  He is on 
anticoagulant therapy for chronic atrial fibrillation.  The 
veteran has chronic obstructive pulmonary disease, severe 
allergies and nose bleeds, is status post radiation therapy 
for prostate cancer, and has chronic positional vertigo.  The 
Board notes that the issue of entitlement to a TDIU is not 
before the Board, and the Board expresses no opinion as to 
whether the veteran is in fact unemployable.  However, the 
Board does find that the veteran's low back disability, 
considered in isolation from his other disabilities, is not 
totally disabling.  

Accordingly, for the reasons set forth above, the Board 
concludes that the veteran's low back disability warrants an 
extra-schedular rating of 50 percent throughout the period of 
this claim.  Consideration has also been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than a 50 percent 
rating.  See Hart v. Mansfield, 21 Vet. App. 505; Fenderson 
v. West; 12 Vet. App. 119 (1999).


ORDER

Entitlement to a 50 percent disability rating for a low back 
disability is granted on an extra-schedular basis and subject 
to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


